In an action for a judgment declaring, inter alia, that the plaintiff is not obligated to defend and indemnify the defendant Jean Emmanuel Sigue in a personal injury action entitled Syffrard v Sigue, pending in the Supreme Court, Kings County, under index No. 43593/98, the defendant Jean Emmanuel Sigue appeals, as limited by his brief, from so much of an order of the Supreme Court, Kings County (Hutcherson, J.), dated March 28, 2003, as denied his cross motion for leave to reargue, among other things, the plaintiffs motion for summary judgment.
Ordered that the appeal is dismissed, with costs.
The appeal, as limited by the appellant’s brief, is from so much of the order as denied the motion for leave to reargue by the defendant Jean Emmanuel Sigue. Therefore, the appeal is dismissed, as no appeal lies from an order denying reargument (see Maragos v Getty Petroleum Corp., 303 AD2d 652 [2003]).
We note that Sigue did not take an appeal from a prior order of the Supreme Court, Kings County, dated September 30, 2002 {see CPLR 5515 [1]). Thus, this Court will not consider any of the claims relating thereto. Santucci, J.P., Schmidt, Rivera and Lifson, JJ., concur.